Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The examiner is giving 112(b) rejections with regards to claim 1 as examples as the case is written in narrative form and is a literal translation there are a significant number of antecedent basis issues in every claim. The examiner understands the applicant’s intent with regards to the combination of the deletion technique with regards to the rest of the limitations in the claim which makes the claim contain allowable subject matter as indicated below in the reasons for allowance. The examiner also noted the other concerns with regards to the dependent claims and claim 8 which contains an additional different issue. Many of the limitations in claims 6, 7 , 8, and 10 contain similar issues highlighted in claim 1 and are literal translations with a significant number of antecedent basis issues.

Claim 1 recites the limitation "the image" in line 3. The claim previously references a plurality of images and not a singular image.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the image displayed on the display" in lines 4-5. The claim previously references a plurality of images and the image in line 3, but is not clear if this is intended to be a different image as the claim is generating an image based off of the size of an image on a display.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same image" in line 7. “a same image” is not previously recited in the claims and the examiner notes consistent language should be used throughout to reference a particular image.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "displaying the image" in line 10. It is not clear if this is intended to be a different image as it is referencing a new texture.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the new texture" in line 10. The claim previously references a plurality of new textures, but there is not a particular new texture previously referenced.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the texture stored in the texture memory" in line 13. The claim previously references a texture, but it is not clear if this is intended to be the same texture as previously recited as it is a particular texture being deleted.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the texture having an old history of use and the texture having a high resolution" in lines 15-16. The claim previously references a texture, but it is not clear if these are both the same texture and if it is intended to be the same texture as previously recited as it is referencing a particular texture without previous reference to the context.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "new textures" in line 17. The claim previously references a new texture and a plurality of new textures, but the language needs to be consistent throughout the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "The free space" in line 17. The claim does not previously recite free space.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 and 9 are rejected because they reference “the texture” and “the textures” and it is not clear which particular texture the claims are referring to as texture and texture have been previously recited many times. There is insufficient antecedent basis for this limitations in the claims.
Claims 6, 7, 8 and 10 contain similar issues as highlighted above and need to be corrected by the applicant before the case is in condition for allowance.


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record is Feldmann et al. (“Flexible Clipmaps for Managing Growing Textures”, 2011.)(Hereinafter referred to as Feldmann).
Feldmann generally teaches storing and texture management and freeing up memory in the texture memory (See section 3.6 Updating Tiles).
The prior art of record alone or in combination is silent to “deleting the texture stored in the texture memory, from the texture memory, in a lexicographic order from the texture having an old history of use and the texture having a high resolution, and storing the new textures into the free space secured in the texture memory.” of claim 1 when read in light of the rest of the limitations in claim 1 and thus claim 1 contains allowable subject matter.
Claims 6 and 7 contain similar subject matter to claim 1 in merely a different form and contain allowable subject matter for the same reasons recited above.
The prior art of record alone or in combination is silent to “but when the texture memory does not have a sufficient free space and the free space is not sufficient even after the texture is deleted in a lexicographic order from the texture having an old history of use and the texture having a high resolution, deleting the texture from the texture memory in order from the texture having a high resolution for each of the images, and storing the new textures into the free space secured in the texture memory.”, of claim 8 when read in light of the rest of the limitations in claim 8 and thus claim 8 contains allowable subject matter. The examiner notes this would also include overcoming the 112(b) rejection that would include the missing limitation described above specifically referencing “even after”.
The prior art of record alone or in combination is silent to “deleting the texture stored in the texture memory, from the texture memory, in a lexicographic order from the texture having the old history of use, the texture having the high resolution, and the deletion priority order, and storing the new textures into the free space secured in the texture memory.” of claim 10 when read in light of the rest of the limitations in the claim 10 and thus claim 10 contains allowable subject matter.
Claims 2-5 and 9 contain allowable subject matter because they depend on claims that contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611